Citation Nr: 1818211	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  08-27 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to increases in the combined staged (20 percent prior to October 8, 2013 and 50 percent from that date) ratings assigned for a left knee disability.

2.  Entitlement to increases in the combined staged (20 percent prior to October 8, 2013 and 50 percent from that date) ratings assigned for a right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1979 to September 1979 and from February 1981 to August 1993.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA), which increased the ratings for the Veteran's right and left knee disabilities (patellofemoral syndrome) from 0 to 10 percent, each, effective November 30, 2006.  [A final July 2009 rating decision assigned a temporary total (100%) convalescence rating for the left knee from May 11, 2009 through July 31, 2009, and a final July 2010 rating decision assigned a temporary total convalescence rating for the right knee from January 25, 2010 through April 30, 2010.  Accordingly, those periods of time are not for consideration herein.]

In August 2011, a Travel Board hearing was held before the undersigned; a transcript is in the record.  An October 2011 Board decision granted a combined 20 percent rating for each knee (based on a formulation of 10 percent under Diagnostic Code (Code) 5257 for instability and 10 percent under Code 5003 for painful range of motion) for the entire period, and remanded for additional development the matters of entitlement to further increases in the ratings .  A March 2015 rating decision assigned 30 percent, each, separate ratings for left and right knee limitations of flexion and for instability (resulting in the 50 percent, each, combined ratings currently assigned for the right and left knee disabilities).  In June 2017, the matters were remanded for additional development.  The Veteran's claims file is now in the jurisdiction of the Houston, Texas RO.




FINDINGS OF FACT

1.  Prior to October 8, 2013, the Veteran's left knee disability was manifested by mild arthritis and painful motion with flexion no worse than limited at 60 degrees and extension no worse than to 5 degrees, and more than mild recurrent subluxation or lateral instability was not shown; from that date the maximum schedular ratings for instability and for limitation of flexion are assigned, and the knee is not shown to have been ankylosed or to have had other separately compensably ratable manifestations.

2.  Prior to October 8, 2013, the Veteran's right knee disability was manifested by mild arthritis and painful motion with flexion no worse than limited at 60 degrees and extension no worse than to 5 degrees, and more than mild recurrent subluxation or lateral instability was not shown; from that date the maximum scheduler ratings for limitation of flexion and instability are assigned, and the knee is not shown to have been ankylosed or to have had other separately compensably ratable manifestations.   


CONCLUSIONS OF LAW

1.  Increases in the staged (20 percent prior to October 8, 2013 and 50 percent from that date) combined ratings assigned for the Veteran's left knee disability are not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a,  Codes 5003, 5257, 5260, 5261 (2017).

2.  Increases in the combined staged (20 percent prior to October 8, 2013 and 50 percent from that date) ratings assigned for the Veteran's right knee disability are not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5257, 5260, 5261 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in June 2007 and May 2008.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

Neither the Veteran nor her representative has raised any issues with VA's duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  A deficiency under Bryant v. Shinseki, 23 Vet. App. 488 (2010), is not alleged (see Dickens and Scott).  The Board finds there has been substantial compliance with its June 2017 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  

When evaluating a service-connected disability based on limitation of motion, the Board must take into consideration functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see Johnson v. Brown, 9 Vet. App. 7 (1996).  In DeLuca, the Court held that a diagnostic code based on limitation of motion does not subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against pyramiding set forth in 38 C.F.R. § 4.14 does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use, including use during flare-ups.  Id.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Nonetheless, a rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and, is therefore, not grounds for entitlement to a higher disability rating).  
Under Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Codes for the specific joints involved.  When the limitation of motion of the specific joints involved is noncompensable under the appropriate Codes, a 10 percent rating is warranted for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Code 5003.  

The criteria for rating knee disabilities are found in Codes 5256 to 5263.  Code 5256 provides for ratings from 30 to 60 percent for ankylosis of a knee.  

Under Code 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability, a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.

Code 5258 provides for a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion into the joint.

Under Code 5259, a (maximum) 10 percent rating is warranted for cartilage, semilunar, removal of, symptomatic.

Under Code 5260, limitation of knee flexion to 60 degrees or more warrants a 0 percent rating, to 45 degrees warrants a 10 percent rating, to 30 degrees warrants a 20 percent rating, and to 15 degrees warrants a 30 percent rating.  

Under Code 5261, limitation of knee extension to 5 degrees warrants a 0 percent rating, to 10 degrees warrants a 10 percent rating, to 15 degrees warrants a 20 percent rating, to 20 degrees warrants a 30 percent rating, to 30 degrees warrants a 40 percent rating, and to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a.  

Code 5262 provides for ratings for impairment due to malunion or nonunion of the tibia and fibula.

Code 5263 provides for a 10 percent rating for acquired (traumatic) genu recurvatum.

[Diagnostic codes 5256, 5258, 5262, and 5263 have no applicability in this matter, as the pathology or manifestations in the rating criteria for those Codes (ankylosis, dislocated semilunar cartilage, malunion or nonunion of tibia or fibula, or genu recurvatum) are not shown.  38 C.F.R. § 4.71a.]  

The instant claim for increase was received November 30, 2006.

On October 2007 VA examination, the Veteran reported knee symptoms including weakness, stiffness, giving way, locking up, and dislocation, with popping from time to time.  She did not report swelling, heat, redness, lack of endurance, or fatigability.  She reported constant localized knee pain described as aching and sharp in nature and 8/10 in severity; the pain could be elicited by walking, sitting, or exercise, or it came on by itself; it was relieved by rest or medication and she was considering knee surgery.  She reported that at the time of pain, she could function with or without medication.  The pain was constant in both knees, right worse than left, and she had to change positions "constantly".  Current treatment included cortisone injections.  She reported difficulty sitting, walking, or standing for prolonged periods.  

On physical examination, the Veteran's posture and gait were within normal limits, her feet showed no signs of abnormal weight bearing, and she did not require an assistive device for ambulation.  For both knees, there was weakness, tenderness, guarding of movement, crepitus, and locking pain; there was no edema, effusion, redness, heat, subluxation, or genu recurvatum.  Right knee range of motion was to 100 degrees flexion and 0 degrees extension.  Left knee range of motion was to 90 degrees flexion and 0 degrees extension.  Joint function of both knees was additionally limited (by 0 degrees) after repetitive use by pain, fatigue, weakness, lack of endurance, and incoordination, with pain having the major functional impact.  Anterior and posterior cruciate and medial and lateral-collateral ligament stability testing was within normal limits bilaterally.  Medial and lateral meniscus test was within normal limits bilaterally.  X-rays of the knees showed normal left knee and degenerative changes of the right knee.  The diagnosis was changed, from left and right knee patellofemoral syndrome, to left knee arthritis and right knee patellofemoral syndrome.  The examiner opined that the effect of the condition on the Veteran's usual occupation and daily activity was inability to stand or walk for prolonged periods.

November 2008 X-rays of the knees showed bilateral degenerative joint disease.

On November 2009 VA examination, the Veteran reported bilateral knee symptoms including stiffness, swelling, giving way, lack of endurance, locking, fatigability, tenderness, effusion, subluxation and pain.  Left knee symptoms also included weakness, and right knee symptoms also included maltracking and popping.  She did not report heat, redness, deformity, drainage, or dislocation.  She reported flare-ups as often as once per day and each lasting for 24 hours, with the severity level at 10/10 in the left knee and 8/10 in the right knee, precipitated by physical activity or occurring spontaneously.  She reported that during the flare-ups, she experiences functional impairment with walking, climbing, exercising, sitting too long, limitation of motion of the joint, bending, kneeling, standing, or getting out of the car.  She reported that the left leg gives out and pops and she has stiffness if she walks or stands, and the right knee locks up, pops a lot, and gives out.  She reported aching with cold air or bad weather, and difficulty walking, doing route inspections on her job, and doing any type of exercise due to her knees, as well as difficulty sleeping due to inability to lie on the left knee.  She reported left knee surgery residuals of pain and arthritis.  

On physical examination, the Veteran's posture and gait were normal, and she walked with a normal tandem gait.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern.  She required a brace on each knee for support for ambulation; she did not use crutches, cane, corrective shoes, a wheelchair, prosthesis, or walker.  Both knees showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  Examination of both knees revealed crepitus; there was no genu recurvatum or locking pain.  There was no ankylosis of either knee.  Right knee range of motion was to 120 degrees flexion and 0 degrees extension; repetitive motion was possible with no additional degree of limitation.  Left knee range of motion was to 110 degrees flexion, with pain exhibited at 80 degrees, and 0 degrees extension; repetitive motion was possible with no additional degree of limitation.  The left knee joint function was additionally limited by pain after repetitive use.  The joint function bilaterally was not additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits bilaterally.  X-rays showed bilateral degenerative arthritic changes.  The diagnoses were changed to status post left knee arthroscopic surgery with scar and degenerative joint disease and right knee degenerative joint disease, both of which were a result of a progression of the previous diagnoses.  The examiner noted again that the knee stability tests were within normal limits for both knees, and neither knee showed signs of subluxation.  The examiner opined that the effect of the conditions on the Veteran's daily activities was bilateral knee pain, worse in the left after prolonged sitting, standing, or walking.

On January 2011 VA examination, the Veteran reported symptoms including weakness, stiffness, swelling, redness, giving way, lack of endurance, locking, fatigability, tenderness and pain; she did not experience heat, deformity, drainage, effusion, subluxation, or dislocation.  She reported flare-ups as often as multiple times per day, with each lasting several hours, in a severity level of 9/10 and precipitated by physical activity or occurring spontaneously.  She reported functional impairment during flare-ups of walking with a limp, prolonged swelling of the leg, limitation of motion with difficulty climbing stairs, bending, walking or sitting for prolonged periods of time, and difficulty finding a comfortable sleeping position.  She reported being unable to stand, walk, or sit for prolonged periods of time, being unsteady on stairs and ramps, and popping of the knees.  She reported surgery residuals of pain and limping in the left knee and swelling in the right knee.  She wore knee braces prescribed by orthopedics.  

On physical examination, the Veteran's posture was normal.  She walked with an antalgic gait, but with a normal tandem gait.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities or unusual shoe wear pattern.  For ambulation, she required a brace on each knee for bilateral knee pain; she did not use crutches, cane, corrective shoes, wheelchair, prosthesis, or walker.  There was guarding of movement and crepitus of both knees.  There were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, or subluxation of either knee.  There was no genu recurvatum or locking pain, bilaterally, and no ankylosis of either knee.  Right knee range of motion was to 120 degrees flexion with pain at 120 degrees, and 5 degrees extension with pain at 5 degrees; repetitive motion was possible with flexion to 115 degrees and extension to 5 degrees, demonstrating 5 degrees of additional limitation of flexion.  Left knee range of motion was to 125 degrees flexion with pain at 125 degrees, and 5 degrees extension with pain at 5 degrees; repetitive motion was possible with flexion to 125 degrees and extension to 5 degrees and no additional limitation.  [In an addendum, the examiner clarified a typographical error on the examination report with the correct ranges of motion: flexion was to 120 degrees and extension was to 5 degrees (rather than the originally stated 85 degrees), for both knees.]  Joint function was additionally limited by pain after repetitive use bilaterally, but not by fatigue, weakness, lack of endurance, or incoordination.  Medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits bilaterally.  The examiner again noted that knee stability tests were all within normal limits for both knees and that there was no subluxation of either knee.  It was noted that X-rays showed mild degenerative changes symmetrically.  The examiner opined that the effect of the knee conditions on the Veteran's usual occupation was that she could not walk or stand for prolonged periods of time, and her daily activities were not affected by her conditions.

An April 2011 left knee MRI showed mild degenerative changes, and increased signal in the body and posterior horn of the medial meniscus without definite tear seen to surface in the left knee.  A right knee MRI showed a medial meniscus tear, a very small joint effusion, and very minimal degenerative changes.  X-rays revealed mild medial joint space narrowing and slight lateral positioning of the patella in the femoral groove bilaterally.  
At the August 2011 Board hearing, the Veteran testified that a walker  was issued for her bilateral knee disabilities in August 2011.  She testified that bed rest was prescribed for her bilateral knee disabilities from January to March 2011, and in May and June 2011 at Patient First Emergency Room.  She testified that bed rest was also prescribed from January to April 2010 (a period for which a temporary total convalescence rating was assigned).

On December 2011 VA examination, the Veteran reported that she was barely able to stand, walk, or even sleep due to her knee pain, and had been unable to work for several months.  She was noted to have undergone left knee arthroscopy in May 2009 (minor grade 1 articular cartilage changes) and right knee arthroscopy in January 2010 (grade 4 changes in lateral compartment), and in July 2011 knee braces and an abductor pillow were prescribed, and she was discharged from the orthopedic clinic (as no further orthopedic care was indicated; she continued to receive treatment in the mental health and chronic pain clinics).  The examiner noted that the Veteran's anxiety and panic attacks were a principal deterrent to her function .

On physical examination, the examiner noted that examination was very difficult due to the Veteran's inability to relax and participate, with complaints of thigh and knee pain and spasms.  She moved very stiffly, refusing to flex her knees or hips without persuasion.  Overall alignment of the knees was neutral, with no effusion in either knee.  Thigh circumference above the superior pole of the patella was equal bilaterally, patellar compression test was negative bilaterally, patellar mobility was normal bilaterally without subluxation or instability, and there was no localized tenderness.  Ligament testing including medial/lateral, anterior/posterior, drawer, Lachman, and pivot-shift was normal bilaterally.  Range of motion and motor testing was difficult and inconsistent due to the Veteran's inability to relax and cooperate; maximum extension was full bilaterally and maximum flexion was to 125 degrees bilaterally, and repetitive cycling movements were resisted due to pain.  Sensation and circulation were normal.  The diagnosis was chronic patellofemoral syndrome bilaterally and early osteoarthritis in the medial compartment of both knees, left more than right.  The examiner opined that the Veteran's inability to cooperate with a complete exam seemed more related to emotional factors than to orthopedic factors, and that it is likely that her impaired functional abilities are similarly related more to emotional factors than orthopedic disease.

On May 2013 VA examination, the Veteran reported that she had received several series of knee injections with little to no relief, but did not have knee pain at rest.  She related that she could not perform her required duties at the post office and had retired on disability in September 2011.  She stated that she did not have pain while sitting with her legs out and not moving, and had to adjust the way she slept due to knee pain; wearing braces helped when she had to move around.  She reported daily flare-ups with prolonged standing, sitting, or walking, with pain going to 8 or 9 out of 10 in severity; when she changed position, the duration of the pain was about 45 minutes, and she had to change positions about every 45 minutes which brought the pain down to 6/10.

On physical examination, right knee flexion was to 130 degrees with objective evidence of painful motion at 60 degrees; there was no limitation of extension and no objective evidence of painful motion.  Left knee flexion was to 130 degrees with objective evidence of painful motion at 60 degrees; there was no limitation of extension and no objective evidence of painful motion.  It was noted that the Veteran cried throughout the examination (even before the knees were examined) and  expressed pain and upset at the post office with exaggerated movements and crying.  Following repetitive use testing, right knee flexion was to 130 degrees and there was no limitation of extension; left knee flexion was to 120 degrees and there was no limitation of extension.  Additional functional impairment after repetitive use testing included less movement than normal bilaterally, pain on movement bilaterally, disturbance of locomotion bilaterally, and interference with sitting/standing/weight-bearing bilaterally.  There was tenderness or pain to palpation of both knees.  Muscle strength testing was 5/5 for flexion and extension bilaterally.  Anterior instability (Lachman), posterior instability (posterior drawer), and medial-lateral instability (varus/valgus) tests were normal bilaterally.  There was no evidence or history of recurrent patellar subluxation or dislocation.  There was no history of shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  A history of meniscal tear was noted in the left knee, with a left meniscectomy performed in May 2009; residual symptoms included pain and decreased range of motion.  A history of right knee arthroscopy in January 2010 was noted; residual symptoms included pain and decreased range of motion.  The examiner noted that it was difficult to examine the Veteran due to expressed pain limiting bending [of the knee] for examination.  The Veteran reported regular use of braces on both knees for walking.  The examiner noted that imaging studies show degenerative or traumatic arthritis in the left knee, and there was no X-ray evidence of patellar subluxation.  The examiner opined that the knee conditions impacted the Veteran's ability to work because she was unable to run, jump, or jog, and  had difficulty with stairs and prolonged standing/walking/sitting.

A September 2013 Social Security Administration decision granted the Veteran disability benefits based on disability since September 20, 2011; her severe impairments were noted to include chronic bilateral patellofemoral syndrome, chondromalacia and osteoarthritis of both knees, insomnia, irritable bowel syndrome, adjustment disorder, anxiety not otherwise specified, depressive disorder not otherwise specified, and diabetes mellitus.

On October 8, 2013, VA received a statement from the Veteran describing worsening symptoms and requesting a total disability rating based on individual unemployability (TDIU).

On September 2014 VA examination, the Veteran reported that her knee conditions had worsened since the 2009 and 2010 surgeries, and she now had constant pain in the knees with intermittent worsening.  She reported that the knees flared up in cold weather.  She reported that during flare-ups it was hard to walk and get around; to sleep due to the pain; and to stand, bend, and enter or exit a vehicle.

On physical examination, right knee flexion was to 45 degrees with objective evidence of painful motion at 45 degrees; extension was to 0 degrees with objective evidence of painful motion at 0 degrees.  Left knee flexion was to 60 degrees with objective evidence of painful motion at 60 degrees; extension was to 0 degrees with objective evidence of painful motion at 0 degrees.  Following repetitive use testing, right knee flexion was to 30 degrees and extension was to 0 degrees; left knee flexion was to 30 degrees and extension was to 0 degrees.  Additional functional impairment following repetitive use testing included less movement than normal bilaterally and pain on movement bilaterally.  There were contributing factors of pain, weakness, fatigability, and/or incoordination and there was additional limitation of functional ability of the knee joint during flare-ups or repeated use over time; the degree of range of motion loss during pain on use or flare-ups was approximately 15 degrees of flexion in the right knee and 30 degrees of flexion in the left knee.  There was tenderness or pain to palpation of both knees.  Muscle strength testing was 4/5 for knee flexion and extension bilaterally.  Anterior instability (Lachman test), posterior instability (posterior drawer test), and medial-lateral instability (valgus/varus pressure) testing was normal bilaterally.  There was evidence or history of severe recurrent patellar subluxation/dislocation bilaterally.  There was no history of shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  There were no symptoms of a left knee meniscus condition ; right knee symptoms included meniscal tear, frequent episodes of joint "locking", frequent episodes of joint pain, and frequent episodes of joint effusion; there was a history of right knee meniscectomy, with no residual signs/symptoms.  There were no residual signs/symptoms due to the 2009 and 2010 arthroscopic knee surgeries.  The Veteran reported constant use of braces and a walker and regular use of a cane for her knee conditions.  X-rays of the right knee were normal; X-rays of the left knee showed a degenerative spur at the superior patella.  The diagnoses included bilateral patellofemoral syndrome, left knee degenerative joint disease, right meniscal tear status post meniscectomy, and status post right and left knee arthroscopy.  The examiner opined that the Veteran's knee conditions impact her ability to work in that she cannot walk or stand for very long at all and she has a hard time getting around with a walker.

On December 2014 VA treatment, there was no erythema or edema to the knees.  The knees were nontender to palpation of the medial/lateral joint lines; there was tenderness to palpation on the anserine bursa bilaterally and on the hamstring tendons bilaterally.  Range of motion was from 0 to 120 degrees with crepitus bilaterally.  Patellar apprehension, patellar grind test, McMurray's test, Bounce Home test, anterior drawer test, posterior drawer test, valgus stress test, varus stress test, and pivot shift were each negative.

Based on this evidence, a March 2015 rating decision granted a 30 percent rating for right knee patellofemoral syndrome status post meniscectomy instability (under Code 5257), a 30 percent rating for left knee patellofemoral syndrome with degenerative joint disease instability (under Code 5257), a 30 percent rating for right knee limitation of flexion (under Code 5260), and a 30 percent rating for left knee limitation of flexion (under Code 5260), each effective October 8, 2013, the date of receipt of the Veteran's statement reporting worsening.  

A December 2015 rating decision granted an earlier effective date of November 30, 2006 for the award of service connection for right and left knee patellofemoral syndrome with degenerative joint disease instability, each rated 10 percent, with the 30 percent ratings each continued from October 8, 2013.

On April 2016 VA examination, the Veteran reported a history of bilateral knee pain.  She was noted to be status post right knee synovectomy and excision of plica in 2010 and left knee synovectomy with partial meniscectomy in 2009.  She reported multiple treatments to include physical therapy, TENS unit, steroid injections, Supartz, and Euflexa, with no improvement.  She used neoprene sleeves, bilaterally, for stability.  She reported that the pain was the same every day at 9/10 severity.  She did not report flare-ups.  She reported difficulty standing or walking for long periods and climbing stairs.  She reported no significant change or injury to her knees since the previous examination, and X-ray findings from 2014 to the time of examination showed no significant change.

The examiner noted that physical examination could not be conducted as the Veteran had volitional pain behavior throughout the exam.  She was unable to bend the knees, even slightly, during the examination; however, while getting X-rays in radiology, she was observed  to be bending the knees past 90 degrees without assistance.  There was evidence of pain with weight bearing bilaterally.  There was pain with palpation over the anterior, lateral, and posterior knee bilaterally.  There was objective evidence of crepitus bilaterally.  The Veteran was able to perform repetitive use testing with no additional functional loss or range of motion.  Muscle strength testing was 5/5 for flexion and extension bilaterally, with no reduction in muscle strength and no muscle atrophy.  There was no ankylosis of either knee.  There was no history of recurrent subluxation, lateral instability, or recurrent effusion in either knee.  Joint stability testing did not demonstrate joint instability; anterior instability (Lachman), posterior instability (posterior drawer), medial instability, and lateral instability tests were all normal bilaterally.  The Veteran had no history of recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  There were no current symptoms due to a meniscus condition in either knee.  The Veteran reported regular use of braces daily for knee pain.  Imaging studies documented mild degenerative arthritis bilaterally.  The diagnoses were bilateral patellofemoral pain syndrome and bilateral knee degenerative arthritis.  The examiner opined that the knee conditions impact the Veteran's ability to perform occupational tasks in that she has difficulty walking for prolonged periods, driving, or climbing stairs.  The examiner noted that there was no diagnosis of instability because there was no objective evidence of diagnosable disease or pathology related to instability.

On February 2017 VA treatment, there was no swelling or effusion in the knees.  There was crepitus and moderate tenderness to palpation on the undersurface of the bilateral patellae in the patellofemoral spaces.  There was moderate tenderness over the medial joint line.  The knees were stable with anterior, posterior, valgus, and varus stress testing, and McMurray's test was negative.  The active range of motion for the right knee was 0 to 100 degrees, and the active range of motion for the left knee was 0 to 95 degrees.

On August 2017 VA examination (pursuant to the Board's June 2017 remand), the Veteran reported that she never recovered from the 2009 and 2010 knee surgeries.  She reported that several cortisone and viscosupplementation injections had been administered without relief of pain.  The Veteran did not report flare-ups.  She stated she was totally disabled because of her knees.  The examiner opined that, based on the documented range of motion obtained on treatment in December 2014 and February 2017, and the progress notes from 2013 through 2017 documenting normal gait, the diagnoses for limitation in flexion of the knees was made in error.

On physical examination, the examiner noted that ranges of motion were not documented because the Veteran reported experiencing severe pain in her knees; she cried when asked to perform a straight leg raise to assess her extensor mechanism, and indicated that she would not be able to complete the examination.  The examiner opined that the Veteran's subjective complaints of severe pain and limited range of motion due to pain are incompatible with the mild degenerative changes in her knees.  The examiner noted that during a previous VA examination, the Veteran was observed and documented to have demonstrated volitional pain behavior throughout the examination (but was evaluated on February 2017 treatment and demonstrated active range of motion of 0 to 100 degrees in the right knee and 0 to 95 degrees in the left knee).  The examiner noted that, on the current examination, the Veteran reported and displayed an inability to move her knees due to reports of disabling knee pain.  The examiner opined that the Veteran's subjective complaints do not correlate with objective findings to include imaging studies of the knees.  Although attempts were made to assess her knee strength, she demonstrated non-physiologic break away weakness of the knees, feigning significant weakness and inability to bend the knees.  The examiner opined that this was not consistent with the clinical presentation during the remainder of the examination.  The examiner observed that the Veteran was able to stand and walk without difficulty or impairment, sit on the exam table without discomfort with her knees briefly bent at 85 to 90 degrees, was observed taking off and putting on her shoes without difficulty, and that he sit-to-stand and stand-to-sit transitions were unimpaired.  The examiner opined that this was concerning for non-physiologic pain behaviors and, as a result, range of motion testing was invalid.  There was no evidence of pain when the joint was used in non-weight bearing, and there was no evidence of pain with weight bearing; pain was not noted on examination.  There was no muscle atrophy or ankylosis.  There was no history of recurrent subluxation, lateral instability, or recurrent effusion.  Joint stability testing was indicated but not performed.  There was no history of recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  There were no current symptoms of a left knee meniscus condition.  The Veteran reported residual pain from previous arthroscopic surgeries.  She reported constant use of a cane in the house and braces and a walker when she leaves the house.  November 2016 X-rays were noted to show mild degenerative changes of both knees with trace right suprapatellar joint effusion.  The Veteran reported that she could not work because of her knees.

Additional VA treatment records reflect symptomatology largely similar to that on the examinations described above.

The Veteran has also submitted numerous lay statements from her husband, former coworkers and supervisors, and herself, describing the severity of her symptoms.  Her husband stated that she has used different pain medications, cortisone injections, physical therapy, and undergone surgery to her knees.  He stated that her knee disabilities impact her sleep and are aggravated by bad weather and cold air.  Her former coworkers described how her knee disabilities affected her ability to do her job with the U.S. Postal Service.

Prior to October 8, 2013

The combined 20 percent ratings assigned for each knee for throughout the period prior to October 8, 2013 are based on a 10 percent rating for limitation of motion/flexion or painful motion due to X-ray confirmed degenerative arthritis or patellofemoral syndrome (under Code 5260 or under Codes 5003-5260), combined with a 10 percent rating for slight instability of each knee (under Code 5257 or under Codes 5003-5257)(right knee noted to be post-meniscectomy).  To warrant increase in the combined rating, the evidence would have to show limitation of knee flexion to 30 degrees, compensable limitation of extension (at 10 degrees), moderate instability, dislocated semilunar cartilage, or symptomatic removal of semilunar cartilage.  The evidence of record does not include any such criteria were met for either knee prior to October 8, 2013.  At no time prior to October 8, 2013 is the Veteran's left or right knee flexion shown to have been limited to 30 degrees; compensable limitation of extension was not shown at any time; more than slight instability was not shown; and although the Veteran self-reported locking pain in 2007, she was not then found to have dislocated semilunar cartilage or be postoperative for removal of semilunar cartilage.  Following her 2009 and 2010 surgeries symptomatic residuals of the procedures were not noted during this period (prior to October 8, 2013).  Consequently, the Board finds that a combined rating in excess of 20 percent is not warranted for either knee prior to October 8, 2013.

From October 8, 2013 to the present

The combined 50 percent ratings assigned for each knee for the period from October 8, 2013 are based on a formulation of a 30 percent (maximum schedular) rating assigned for limitation of flexion combined with a 30 percent (maximum schedular) rating assigned for instability.  Consequently, to warrant a higher combined rating the evidence must show limitation of extension of a knee, ankylosis of a knee, dislocated semilunar cartilage, or symptomatic removal of semilunar cartilage.  (As was noted previously other diagnostic codes for rating knee disability do not apply as the pathology or symptoms required are not shown.)  The evidence of record does not show that at any time since October 8, 2013 any of the criteria which would allow for a further increase in the combined rating (by allowing for another separate rating for combination with the ratings already assigned) were met (or approximated).  As was noted above, the knee is not shown to have been ankylosed.  Compensable limitation of extension was not reported at any time ranges of motion were/could be measured.  And regarding the arthroscopic surgeries (any postoperative removal of semilunar cartilage) it has been reported either that there were no signs or symptoms residuals of the procedures or that the identified residual was pain.  Notably, pain of itself that does not result in additional (to what is already acknowledged in ratings assigned) limitation of function does not provide a basis for a further increase in the rating.  Here, the record does not reflect any functional limitations beyond those encompassed by the 30 percent (maximum) ratings each (for each knee) assigned for limitation of flexion and instability.  

The Board notes that the effective date for the increased combined ratings of 50 percent for the Veteran's knee disabilities is the date on which VA received her claim for a total disability rating based on individual unemployability (the AOJ accepted the allegation of worsening as a claim for increase).  There is nothing in the record showing increased symptomatology of either knee prior to the October 8, 2013 date.  

In summary, the Veteran's service connected left and right knee disabilities do not warrant ratings any higher than the currently assigned combined 20 percent (10 percent under Code 5260 and 10 percent under Code 5257) prior to October 8, 2013, and the combined 50 percent (30 percent under 5260 and 30 percent under 5257) from October 8, 2013.

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017). Finally, a December 2015 rating decision granted entitlement to TDIU rating effective September 20, 2011.  


ORDER

Increases in the combined staged (20 percent prior to October 8, 2013 and 50 percent from that date) ratings assigned for the Veteran's left knee disability are denied.

Increases in the combined staged (20 percent prior to October 8, 2013 and 50 percent from that date) ratings assigned for the Veteran's right knee disability are denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


